DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1-20, received 18 March 2022. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “performing competition, between the at least two first nodes, for a first distributed lock that is preset for the target communication device; …. performing competition, between the second nodes in the second cluster, for a second distributed lock preset for the target communication device; obtaining, by a second node that obtains the second distributed lock through competition, a data operation request from stored data operation requests according to storage time information of the stored data operation requests, so as to perform a data operation on the target communication device” as stated in claims 1, 17 and 18 and the claimed limitations of “the at least two first nodes compete for a first distributed lock that is preset for the target communication device; ….the second nodes in the second cluster compete for a second distributed lock that is preset for the target communication device; 5Attorney Docket No.: 7680PATENT a second node that obtains the second distributed lock through competition obtains a data operation request from stored data operation requests according to storage time information of the stored data operation requests, so as to perform a data operation on the target communication device” as stated in claim 9. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. The closest prior art of record, Fresko et al (WO 2005124554 A2, hereafter Fresko) teaches obtaining a first request for configuration change (Fresko [Abstract]); obtaining a lock for a target communication device (Fresko [Abstract]); storing the obtained configuration change (Fresko [Abstract]); obtaining a distributed lock to perform a data operation on the target communication device (Fresko [Abstract]). However, Fresko does not explicitly teach performing competition, between the second nodes in the second cluster, for a second distributed lock preset for the target communication device; obtaining, by a second node that obtains the second distributed lock through competition, a data operation request from stored data operation requests according to storage time information of the stored data operation requests, so as to perform a data operation on the target communication device. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446